            Case 2:20-mc-00078-MCE-AC Document 2 Filed 04/29/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00078-MCE-AC
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $5,520.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Johnny Hamilton (“Hamilton”), appearing in propria persona, hereby agree and STIPULATE as

19 follows:
20          1.     On or about January 7, 2019, claimant Hamilton filed a claim in the administrative
21 forfeiture proceedings with the United States Postal Inspection Service with respect to the

22 Approximately $5,520.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

23 October 22, 2019.

24          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit
25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimant has filed a claim to the defendant currency as required by law in the

28
                                                        1
29                                                                           Stipulation to Extend Time to File Complaint

30
            Case 2:20-mc-00078-MCE-AC Document 2 Filed 04/29/20 Page 2 of 2



 1 administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline is April 6, 2020.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 8 extend to July 6, 2020, the time in which the United States is required to file a civil complaint for
 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to July 6, 2020.

14    Dated:     4/3/2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
15

16                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
17                                                           Assistant U.S. Attorney
18

19    Dated:     4/3/2020                                    /s/ Johnny Hamilton
                                                             JOHNNY HAMILTON
20                                                           Appearing in Propria Persona
                                                             (As authorized via phone)
21

22
            IT IS SO ORDERED.
23
     Dated: April 28, 2020
24

25
26

27

28
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
